Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00868-CV

                                  DAN LOPEZ, Appellant

                                             V.

                       RS CLARK & ASSOCIATES, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-07834-A

                                         ORDER
       We GRANT appellant’s February 18, 2014 motion for additional time to file motion for

rehearing under Texas Rule of Appellate Procedure 4.5. Appellant’s motion for rehearing is due

on or before March 11, 2014.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE